DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 01/02/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-8, 11-19 and 22-24 are currently pending in the instant application.
It is noted that claims 9-10, 20-21 and 25-30 have been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/02/2019 and 05/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 22 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, it is unclear if claims 11, 22 and 24 are independent claims or a dependent claims because they begin with a preamble as an independent claim format, but at the end of each claim, they refer back to one of the independent claims 1, 12 and 23.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, 
Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, 12-14, 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Heldt et al (US 2009/0304940 - From IDS) hereinafter “Heldt” in view of Körmoci et al (US 2011/0250360 – From IDS) hereinafter “Körmoci”. 
Regarding claims 1, 12 and 23, Heldt discloses a method (fig. 4 below), the associated non-transitory CRM and the associated apparatus for coordinating operations of robots (fig. 1A: plurality of robots 102a-j) performing work on a part (fig. 1B: body 200), the method comprising: 
(robots 102) to a part (body 200) (see fig. 1A and see [0018-0025] disclosing the group of robots 102 assigned to perform different functions to the body 200); 
initiating work on the part (body 200) via the group of robots (robots 102) (see fig. 1A and 4 below, see [0025, 0026 and 0046]);
determining that a robot within the group is unable to continue performing work (e.g. malfunctioning robot) at a first location of the part (body 200) (see fig. 4 below depicting the logic loop of the process); 



    PNG
    media_image1.png
    479
    743
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    698
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    505
    510
    media_image3.png
    Greyscale


removing the robot from the group (see fig. 4; see [0047, 0052] disclosing If a robot malfunctions it will typically return to a home position) ………..……………..; 
adding a functioning robot (fig. 1A: degrading robot 102g) to the group at a second location that the robot is scheduled to occupy (see fig. 1A and 4; see [0040, 0053] disclosing the addition of the degraded robot 102g to pick up the task previously performed by the malfunctioning robot); and 
continuing work on the part via the group of robots (see fig. 4; see [0052-0053] disclosing simply reassign the task of the malfunctioning robot to an available robot, continuing the coating operation on the next subsequent vehicle moving through the paint booth). 
Heldt teaches substantially the claimed invention, but does not expressly teach …”while other robots of the group continue performing the work” (while the malfunctioning robot is removed from the group).  
However, in the same field of endeavour or analogous art, Körmoci teaches the claimed features implemented in a series of robots performing coating of workpieces as shown in figure 1 below. 

    PNG
    media_image4.png
    416
    314
    media_image4.png
    Greyscale

Körmoci goes on and further teaches at [0029] that one of the advantages of applying the two layers in two spray booths 1 and 1' separate from each other is that, in the event of a malfunction in one of the two painting zones, the automatic painting operation can be continued in the other zone and the then missing other layer of paint can be applied in another manner.
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heldt to include the idea continuing the operation of the robots Körmoci, for the benefit of minimizing the amount of downtime at the group of robots.
Regarding claims 2 and 13, Heldt in view of Körmoci discloses as discussed above in claims 1 and 12. Heldt further teaches wherein: working on the part via the group of robots comprises performing adjustments to a kinematic chain at of each of the robots (see fig. 1A-C and see [0025, 0028-0030]). 
Regarding claims 3 and 14, Heldt in view of Körmoci discloses as discussed above in claims 1 and 12. Heldt further teaches wherein: the part is subdivided into regions (e.g. body 200 is divided in application zones - see fig. 2 below), and the method further comprises: subdividing each region into multiple sections (e.g. body 200 is divided in application zones - see fig. 2 below); and coordinating movement of the group of robots (102) along the sections in a manner that prevents the robots from operating at the same time in sections that are directly adjacent (see fig. 2 and see [0034-0035]. 

    PNG
    media_image5.png
    472
    851
    media_image5.png
    Greyscale

Regarding claims 6 and 17, Heldt in view of Körmoci discloses as discussed above in claims 1 and 12. Heldt further teaches further comprising: subdividing the part into regions that are contiguous portions of the part and that do not overlap (e.g. body 200 is divided in application zones that do not overlap - see fig. 2 and see [0034-0035]); and assigning each robot in the group to a different region of the part (see fig. 2 and see [0034-0035]). 
Regarding claims 7 and 18, Heldt in view of Körmoci discloses as discussed above in claims 1 and 12. Heldt further teaches further comprising: moving each robot (102) in the group through its assigned region (e.g. application zones) such that robots in two adjacent regions do not occupy a shared edge of the two adjacent regions at the same time (see fig. 2 and see [0034-0035]. 
Regarding claims 8 and 19, Heldt in view of Körmoci discloses as discussed above in claims 1 and 12. Heldt is silent to disclose further comprising: repairing the robot to turn the robot into the functioning robot; and continuing work on the part with the group of robots while repairing the robot. 
However, Körmoci further teaches at [0029] that one of the advantages of applying the two layers in two spray booths 1 and 1' separate from each other is that, in the event of a malfunction in one of the two painting zones, the automatic painting operation can be continued in the 
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heldt to include the idea continuing the operation of the robots as taught by Körmoci, for the benefit of minimizing the amount of downtime at the group of robots.

Claims 4, 5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heldt / Körmoci in view of Chang et al (US 2009/0326711- from IDS) hereinafter “Chang”.
Regarding claims 4, 5, 15 and 16, Heldt / Körmoci discloses as discussed above in claims 1 and 12. Heldt / Körmoci is silent to disclose the features of (Claims 4, 15) further comprising: identifying a schedule for the group of robots; determining volumes occupied by different robots during the work based on the schedule; comparing volumes occupied by different robots over time to detect potential collisions; and reporting any potential collisions that were detected. (Claims 5, 16) further comprising: detecting potential collisions between robots in the group based on current positions, speeds, and tasks of robots; and reporting any potential collisions that were detected. 
Chang teaches the claimed features implemented in a multi-arm robot system for controlling avoiding collisions in a workcell defining an envelope within which a first robot 6 and a second robot 8 are configured to operate. The first robot 6 and the second robot 8 are configured to selectively occupy at least one common space 10 disposed within the work cell 4. Although only a first robot 6 and a second robot 8 are illustrated, it should be appreciated that the robotic system 2 may have more than two robots (see fig. 2 and [0024]; see also fig. 3 and [0032] disclosing the three dimensional volume using the voxel model 300 to control and avoid collisions).

    PNG
    media_image6.png
    553
    659
    media_image6.png
    Greyscale





    PNG
    media_image7.png
    544
    647
    media_image7.png
    Greyscale

Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heldt/ Körmoci to include the idea of calculating the volume of space of the robotic cells as taught by Chang, for the benefit of controlling motion interference avoidance for the plurality of robots.


Claims 11, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heldt / Körmoci in view of Sarh et al (US 2010/0217437) hereinafter “Sarh”.
Regarding claims 11, 22 and 24, Heldt / Körmoci discloses as discussed above in claims 1, 12 and 23. Heldt / Körmoci is silent to disclose (claim 11) a portion of an aircraft assembled according to the method of claim 1. (claim 22) a portion of an aircraft assembled according to the method defined by the instructions stored on the computer readable medium of claim 12. (claim 24) Fabricating a portion of an aircraft using the apparatus of claim 23. 
However, in the same field of endeavour, Sarh teaches an assembly environment for aircraft manufacturing and service comprising a plurality of robotic machines during an aircraft wing / fuselage assembly as shown at least in figures 7 and 8 below (see also [0121, 0122 and 0131].
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Heldt/ Körmoci to include the idea of using multiple working robots for assembling / fabricating a portion of an aircraft, as taught by Sarh, for the benefit of having diversity of manufacturing applications, such as aircraft manufacturing or assembly.


    PNG
    media_image8.png
    563
    733
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    608
    773
    media_image9.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1-. US 9,937,625 to Szarski et al relates to manufacturing and, in particular, to performing functions on a workpiece using robots. Still more particularly, the present disclosure relates to a method and apparatus for a robot self-locating on a movement surface to perform functions on a workpiece. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B